Name: Council Regulation (EEC) No 3000/81 of 10 October 1981 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 10 . 81 Official Journal of the European Communities No L 304/ 1 I fActs whose publication is obligatory) COUNCIL REGULATION (EEC) No 3000/81 of 10 October 1981 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands Ocean north of 43 ° N shall be authorized in 1981 for the species mentioned in Annex I within the geographical and quantitative limits laid down therein and in accordance with the conditions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited except in Skagerrak to the parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1), Having regard to the opinion of the European Parliament ( 2), Whereas, in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of the Faroe Islands, on the other hand ( 3 ), and in particular Article 2 thereof, the Community, on the one hand, and the Government of Denmark and the local Government of the Faroe Islands, on the other hand, have held consultations concerning their mutual fishing rights for 198 1 ; Whereas during these consultations the delegations agreed to recommend to their respective authorities that they fix certain catch quotas for 1981 for vessels of the other Party, 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 4 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article 2 HAS ADOPTED THIS REGULATION: 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. Article 1 1 . Fishing by vessels registered in the Faroe Islands in the 200-nautiqal-mile zone of the Member States in the North Sea , Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait, Baffin Bay and the Atlantic 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex II is to be entered . 3 . Vessels referred to in paragraph 1 , including those carrying out experimental fishing for shrimps in ICES sub-area XIV but excluding those fishing in ICES division III a) shall transmit to the Commission the information set out in Annex III . This information is to H OJ No C 120, 22 . 5 . 1981 , p . 3 . ( 2 ) OJ No C 234 , 14 . 9 . 1981 , p . 109 . ( 3 ) OJ No L 226 , 29 . 8 . 1980, p . 12 . No L 304/2 Official Journal of the European Communities 24 . 10 . 81 6 . No licence shall be issued for a maximum period of 12 months for vessels in respect of which the obligations laid down in this Regulation have not been observed . be transmitted according to the rules set out in this Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides. Article 4 Article 3 When an application for a licence is submitted to the Commission, the following information shall be supplied : ( a) name of the vessel ; (b ) registration number; ( c) external identification letters and numbers ; ( d) port of registration ; ( e) name and address of the owner or charterer; ( f) gross tonnage and overall length ; ( g) engine power ; (h) call sign and radio frequency ; ( i ) intended method of fishing; ( j ) intended area of fishing; 1 . Fishing within the waters referred to in Article 1 under the quotas established in the said Article shall be permitted only where a licence issued by the Commission on behalf of the Community is held on board and where the conditions set out in the licence are observed. 2 . The delivery of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : (a ) 16 for fishing mackerel and horse mackerel in ICES sub-area IV and division VI a) ( north of 56 ° 30' N) and ICES divisions VII e), f) and h) and sprat in ICES sub-area IV . and division VI a) (north of 56 ° 30' N); ( b) 12 for fishing Norway pout in ICES sub-area IV and division VI a) (north of 56 ° 30' N) and sandeel in ICES sub-area IV; ( c) 10 for fishing northern deep-water prawn (Pandalus borealis) in ICES sub-area XIV and in NAFO sub-area 1 ( south of 68 ° N); (d) 17 for fishing ling and tusk in ICES division VI b); ( e) six for fishing blue ling in ICES divisions IV a) and VI b); ( f) six for fishing Greenland halibut in NAFO sub ­ area 1 and ICES sub-area XIV; (g) 14 for fishing blue whiting in ICES sub-area VII (west of 12 ° W) and ICES divisions VI a) ( north of 56 ° 30 ' N) and VI b); (k) species for which it is intended to fish ; ( 1) period for which a licence is requested. Article 5 Fishing for tusk, ling and porbeagle within the limits of the quotas referred to in Article 1 shall be allowed only if the method commonly known as ' long-lining' is used. (h) three for fishing porbeagle . Article 6 3 . Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence. 4 . Licences may be cancelled with a view to the issue of new licences. The cancellation shall take effect from the date of the surrender of the licence to the Commission . 5 . Should there be an infraction of the obligations fixed by this Regulation the licence shall be withdrawn. Fishing in Skagerrak within the limits of the quotas referred to in Article 1 shall be subject to the following conditions : 1 . directed fishing for herring shall be prohibited from 1 October until 31 December 1981 ; 2 . directed fishing for herring for purposes other than human consumption shall be prohibited; 3 . the use of trawl and purse seine for the capture of pelagic species shall be prohibited from Saturday midnight to Sunday midnight. 24 . 10 . 81 No L 304/3Official Journal of the European Communities Article 7 the name of the vessel involved and of any action they have taken . &gt;The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure that this Regulation is enforced . Article 9 Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31* December 1981 . Where an infringement is duly established the Member States shall , without delay, inform the Commission of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1981 . For the Council The President P. WALKER No L 304/4 Official Journal of the European Communities 24 . 10 . 81 ANNEX I Fishing quotas Species Area within which fishingis authorized Quantity in tonnes Herring Skagerrak ( ! ) 650 Ling , tusk ICES VI b ) 1 000 Blue ling ICES VI a ), VI b ) 200 Mackerel ICES IV ICES VI a ) ( 2 ), VII e ), f), h ) 2 000 11 000 Horse-mackerel ICES IV , VI a ) ( 2 ), VII e ), f), h ) 6 000 Norway pout ICES IV , VI a ) ( 2 ) 30 000 ( 3 )( 4 ) Sprat ICES IV , VI a ) ( 2 ) 15 000 Sandeel ICES IV 15 000 ( 3 ) Northern deep-water prawn (Pandalus borealis ) NAFO 1 ( 5 ) ICES XIV 600 1 200 ( «) Blue whiting ICES VI a ) ( 2 ), VI b ), VII ( 7 ) 20 000 Greenland halibut NAFO 1 ICES XIV 150 150 Porbeagle ( 8 ) 300 Other white fish ( by-catches only ) ICES IV , VI a ) ( 2 ) 750 (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of I.indesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . ( 2 ) North of 56 ° 30 ' N. ( 3 ) This quota may be exceeded by a maximum of 5 000 tonnes provided that the total catches of Norway pout , sandeel and sprat do not exceed 60 000 tonnes . ( 4 ) Of which no more than 10 000 tonnes in ICES division VI a ) north of 56 ° 30 ' N. ( 5 ) South of 68 ° N. ( 6 ) Experimental fishery only . ( 7 ) West of 12 ° W. ( 8 ) Entire Community zone . ANNEX II 1 . The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community . 1.1 . the quantity ( in kilograms) of each species caught ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1.4 . the fishing method used. 2 . The following log-book has to be used when fishing within .NAFO sub-area I and ICES sub ­ area XIV. E U R O PE A N C O M M U N IT IE S 'L O G -B O O K FO R N A FO SU B -A R EA 1 A N D IC ES SU B -A R EA X IV V es se l na m e Si de N o I ! I I I I I I D at e N oo n po sit io n (G M T) D ay M on th Y ea r L at it ud e Lo ng itu de N A F O ­ D iv is io n 09 I I I I I I IN I I I |W I I C om m un it ie s lic en ce N o C an ad ia n lic en ce N o 24 . 10 . 81 Official Journal of the European Communities No L 304/5 T im e to w be ga n (G M T ) T im e to w fin ­ is he d (G M T ) H ou rs fi sh ed D ep th (m et re s) P os it io n at st ar t of to w Ty pe of ge ar N um be r of ne ts o r lin es us ed M es h si ze Ca tch by sp ec ies (ki lo gr am s  ro un d we ig ht ) L at i ­ tu de Lo ng i ­ tu de N A F O di vi si on C od (1 01 ) R ed ­ fi sh (1 03 ) G re en ­ la nd ha lib ut (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t * D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed Su b- to tal fo rd ay K ep t D is ca rd ed To tal fo rv oy ag e K ep t D is ca rd ed Ro un d we ig ht (ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (ki lo gr am s) pr oc es se d to da y fo rr ed uc tio n T O T A L R em ar ks M as te rs sig na tu re No L 304/6 Official Journal of the European Communities 24 . 10 . 81 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200-nautical-mile fishing zone off the coasts of the Member States of the Community, or 1.1.2 . that part of sub-areas 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries situated under the jurisdiction of Denmark or Canada : ( a) the information specified under point 1.5 below; ( b ) the quantity ( in kilograms) of each species of fish in the hold ; ( c) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a) the information specified under point 1.4 below; ( b ) the quantity ( in kilograms) of each species of fish in the hold : ( c) the quantity ( in kilograms) of each species caught since the previous transmission; (d) the ICES sub-area or NAFO sub-area in which the catches were taken ; ( e) the quantity ( in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; ( f) the quantity ( in kilograms) of each species landed in a port of the Community since the vessel entered the zone; 1.2.2 . the zone referred to under 1.1.2 information referred to under ( a), ( b), ( c), ( d), ( e), ( f); ( g) the quantity ( in kilograms) of discards specified by species since the previous transmission. 1.3 . A notice of leaving at least 48 hours prior to the vessel's scheduled exit from the zone referred to under 1.1.2 and from ICES sub-area XIV. 1.4 . At weekly intervals , commencing on the seventh day after the vessel first enters the zones and sub-areas referred to under 1.1.1 and 1.1.2 : ( a) the information specified under point 1.5 below; (b) the quantity ( in kilograms) of each species caught since the previous transmission ; ( c) the ICES sub-area in which the catches were made. 1.5 . ( a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; ( b) the licence number if the vessel is under licence; ( c) the serial number of the message; 24 . 10 . 81 Official Journal of the European Communities No L 304/7 (d) identification of the type of message; ( e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossilbe for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Skagen BlÃ ¥vand RÃ ¸nne Norddeich Call sign of radio station OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Oban GNE Portpatrick GPK Anglesey GLV 111 fra combe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Prins Christians Sund OZN JulianehÃ ¥b , OXF GodthÃ ¥b Ã Ã §Ã Holsteinsborg OYS Godhavn OZM Thorshavn OXJ Velferdsstasjon FÃ ¦ringerhamn 22239 Bergen LGN Farsund LGZ FlorÃ ¸ , LGL Rogaland LGQ TjÃ ¸rne LGT Ã lesund LGA Central GodthÃ ¥b 4 . Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements, which shall be given in the following order:  name of vessel ,  call sign,  external identification letters and numbers, No L 304/8 Official Journal of the European Communities 24 . 10 . 81  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message - when entering one of the zones referred to under 1.1.1 and 1.1.2 : ' IN',  message  when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  weekly message : 'WKL',  message concerning scheduled exit from the zone ' referred to under 1.1.2 : 'NL',  " the geographical position,  the ICES sub-area or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity ( in kilograms) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made,  the quantity ( in kilograms) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity ( in kilograms) of each species landed in a port of the Community since the previous transmission,  the name of the master,  the quantity ( in kilograms) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above:  A. Deep-water prawn (Pandalus borealis),  B. Hake (Merluccius merluccius),  C. Greenland halibut (Reinhardtius hippoglossoides), - D*. Cod (Gadus morrhua).  E. Haddock (Melanogrammus aeglefinus),  F. Halibut (Hippoglossus hippoglossus),  G. Mackerel (Scomber scombrus),  H. Horse-mackerel (Trachurus trachurus),  I. Round-nose grenadier (Coryphaenoides rupestris),  J ­ Saithe (Pollachius virens),  K. Whiting (Meriangus meriangus),  L. Herring (Clupea harengus),  M. Sandeel (Ammodytes sp),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa),  P. Norway pout (Trisopterus esmarkii),  Q ­ Ling (Molva molva),  R. Other, 24 . 10 . 81 Official Journal of the European Communities No L 304/9  S. Shrimp (Penaeidae),  T. Anchovy (Engraulis encrassicholus),  U. Redfish (Sebastes sp),  V. American Plaice (Hypoglossoides platessoides) ,  W. Squid ( Illex),  X. Yellowtail (Limanda ferruginea),  Y. Blue Whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Motua dyterygia),  BB . Tusk (Brosme brosme).